DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/490,404 filed on 30 September 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites limitations of the rifle as they pertain to a cartridge with a primer that is flush with a rearward face of the cartridge.  However, it is unclear what cartridge, or type of cartridge, the claim is referring to.  There is no mention of the muzzleloader rifle of claim 25 utilizing any type of cartridge, so claim limitations that configure the muzzleloader rifle to an unknown cartridge are unclear, and the meets and bounds cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, 30-31, 34, 36-41, 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2011/0000118 to Richards.
Regarding Claims 25, 27, 37, , Richards discloses a muzzleloader rifle (see title), comprising: 
a breech block that comprises 
a breech block face about a firing pin hole (figs 10-13) comprising a cooperating structure, the cooperating structure having a forward-most surface (see fig.13, forward-most surface proximate 503 under the primer), and 
a recess in the breech block face configured to receive a portion of a primer (see figs. 10-13, 39-40), 
a firing pin (706);
a barrel (103),
a breech chamber that opens rearwardly (see figs. 38-40), 
a constriction portion forward of the breech chamber (see marked fig.1 below), and 
a barrel bore forward of the constriction portion (see marked fig.1 below), the barrel bore extending to a muzzle of the muzzleloader rifle and comprising a reduced diameter (D2 in marked Fig.1 below) relative to a diameter of the breech chamber (D1 in marked Fig.1 below); 
wherein the muzzleloader rifle is configured to receive a propellant containment vessel in the breech chamber (fig.40, 3301; see marked fig.1 below), the propellant containment vessel being configured for rearward loading into the breech chamber (via threads shown in fig. 40), and comprising a rearward-facing face at a rearward end and defining a primer receptacle (labeled 3301 in fig.39), the primer receptacle comprising a depth that is less than an overall height of a primer configured to be used with the propellant containment vessel, such that when inserted into the primer receptacle the primer extends rearwardly beyond the rearward-facing flange face of the propellant containment vessel (see fig.40)
wherein a firing pin of the muzzleloader rifle is precluded from extending forwardly past a plane of the face of the breech block/forward-most surface (see fig.13).
Regarding claims 26, 39, Richards discloses a muzzleloader, inherently configured to be loaded as claimed.
Regarding Claims 30, 40, please see figs.38-40, all features clearly illustrated, the propellant containment vessel is received in the breech chamber via threads as shown.
Regarding Claims 31, 41, please see figs. 38-40, 51-54.
Regarding Claims 34, 43, please see marked fig.1 below.
Regarding Claims 36, 44, please see figs. 38-40, since the vessel is threaded into the breech end, the firearm is considered “breech action”, since propellant may be loaded from the breech end.
Regarding Claim 38, Richardson discloses the cooperating structure is an annular projection (see fig.12).

    PNG
    media_image1.png
    844
    747
    media_image1.png
    Greyscale

Marked Figure 1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0000118 to Richards in view of US Patent 5,010,677 issued to Verney Carron.
Regarding Claim 33, Richards discloses the muzzleloader rifle of claim 25, but fails to specifically disclose the breech chamber comprises a taper of an interior wall configured to correspond to a taper of an exterior surface of the propellant containment vessel.
However, Verney Carron teaches a breech for a muzzleloader and a propellant containment vessel (figs. 1-2) inserted into the breech (figs. 3-4) with the interior wall of the breech tapered to fit an external taper of the containment vessel (see figures where the containment vessel has a taper approximately midway of the vessel in the longitudinal direction).  It would have been obvious to one having ordinary skill to modify the containment vessel of Richards and the corresponding breech in this way as merely an engineering design choice.

Claim(s) 32, 42 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0000118 to Richards in view of US Patent Application Publication 2014/0090285 to Peterson et al (Peterson).
Regarding Claims 32, 42, Richards discloses the muzzleloader rifle of claim 30/40, but fails to specifically disclose the breech chamber comprises an annular recess configured to receive the flange of the propellant containment vessel.
However, Peterson discloses a similar threaded propellant containment vessel as Richards, with a flange, and wherein the breech chamber comprises an annular recess to receive the flange (see fig.5).  It would have been obvious to one having ordinary skill to modify the breech chamber of Richards to receive the flange as an obvious engineering design choice as the design is old and well-known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-27, 29-30, 37, 39, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,137,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent contains all of the structural limitations of the rejected claims.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641